Exhibit 10.2 FORM OF EMPLOYEE RESTRICTED STOCK AWARD PARK STERLING CORPORATION RESTRICTED STOCK AWARD This RESTRICTED STOCK AWARD (the “Award”) is made and entered into as of DATE by and between Park Sterling Corporation (the “Company”), a bank holding company organized under the laws of the State of North Carolina, and EMPLOYEE NAME (the “Employee”). Upon and subject to the Additional Terms and Conditions attached hereto and incorporated herein by reference as part of this Award and further subject to the provisions of the Park Sterling Corporation 2014 Long-Term Incentive Plan (the “Plan”), the Company hereby awards as of the Grant Date to the Employee the Restricted Shares in consideration of the Employee’s services rendered and to be rendered to the Company (including any Affiliate) (the “Restricted Stock Award”). A. Grant Date :DATE B. Restricted Shares :shares of the Company’s voting common stock (“Stock”), $1.00 par value per share. C. Plan under which granted :Park Sterling Corporation 2014 Long-Term Incentive Plan. D. Vesting :The Restricted Shares shall become vested, as and to the extent indicated below, only if the Employee remains in the continuous service of the Company and its Affiliates through the applicable “Vesting Date” indicated in the “Vesting Schedule” below: Vesting Date Percentage of Restricted Shares which are Vested Shares Prior to the first anniversary of the Grant Date 0 % First anniversary of the Grant Date 331/3 % Second anniversary of the Grant Date 662/3 % Third anniversary of the Grant Date % Except as provided in Paragraph E. below, the Employee shall forfeit all unvested Restricted Shares upon Employee’s Termination of Employment prior to an applicable Vesting Date. E. Vesting Rules . Notwithstanding the requirements of the Vesting Schedule and Paragraph D. above, the Employees shall become 100% vested in the Restricted Shares if the Employee provides continuous services to the Company and/or any Affiliate following the Grant Date through the date of any of the earlier events listed below: (a)in the event of the Employee’s involuntary Termination of Employment without Cause; or FORM OF EMPLOYEE RESTRICTED STOCK AWARD (b)in the event of the Employee’s Termination of Employment due to a resignation for Good Reason. The Restricted Shares which have satisfied (or are deemed to have satisfied) the conditions of the Vesting Schedule are herein referred to as the “Vested Shares.”Any portion of the Restricted Shares which have not become Vested Shares in accordance with this Paragraph E. before or at the time of Employee’s Termination of Employment shall be forfeited
